Citation Nr: 1103056	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin







INTRODUCTION

The Veteran had active service from November 1989 to November 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Columbia, South 
Carolina.

When this case was previously before the Board, in November 2009, 
the claims were remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
finds that these matters must again be remanded.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims, so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

The Veteran presently seeks service connection for low back and 
left ankle disorders.  Specifically, the Veteran maintains 
strenuous in-service physical activities caused significant pain 
to his back and left ankle.  See RO Hearing Trans, pp.14-16, Nov. 
3, 2005.  He further indicates that he has continued to 
experience related symptomatology (i.e. pain) since separation.  
Id.  This forms the basis of the Veteran's present claims.

Pursuant to the November 2009 Board Remand instructions, the 
Veteran was provided a February 2010 VA orthopedic examination in 
February 2010, concerning his respective service connection 
claims.  Although the VA examiner provided the requested opinion, 
this opinion does not reflect adequate consideration of the 
Veteran's competent account of symptomatology, to include onset 
and continuity.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The examination opinion appears to rely largely, if not entirely, 
on the absence of medical records and current examination 
findings to support the provided opinion.  While these are 
factors to be considered, an examiner must also consider and 
adequately address a Veteran's competent account of in-service 
injury/symptomatology and continuous post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing 
that "symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology").  As the February 2010 
examination report does not reflect adequate consideration of 
pertinent evidence, other than medical records and current 
examination findings, the Board is without discretion and must 
remand the Veteran's claims again for an additional/supplemental 
medical opinion(s).  

Although not definitive evidence that additional VA treatment 
records exist, the Board notes that VA treatment records 
associated with the claims, prior to the November 2009 remand, 
suggest that additional development efforts should be undertaken.  
Specifically, with the initiating claim, the Veteran submitted a 
January 2001 VA radiological report of his back and ankles; 
however, no relevant treatment record(s) has been associated with 
the claims folder, nor has any other VA treatment record dated 
prior to January 2001.  See VA Radiologic Report, Jan. 1, 2001.  
What is more, the January 2001 radiological report appears to be 
part of a VA Persian Gulf examination, which also has not been 
made of record.  Id.  Minimally, the evidence of record places VA 
on notice that additional back and/or ankle VA treatment records 
may exist that are not of record.  Under the law, VA must attempt 
to obtain these records prior to proceeding with the evaluation 
of the Veteran's claims.  Thus, for this reason as well, the 
Board has no discretion and must remand the claims for further 
development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request copies of the 
Veteran's VA treatment and/or hospitalization 
records related to his back and ankles, to 
include a VA Persian Gulf examination report, 
dated (i) prior to January 2001 and (ii) from 
February 2010 to the date of this remand.  
Any negative response should be in writing, 
and associated with the claims folder.

2.  Upon completion of the aforementioned 
development efforts and after any obtained 
records, and/or negative response(s), are 
associated with the claims folder, the RO/AMC 
should return the claims folder to the 
examiner who examined the Veteran in February 
2010.  The examiner should re-familiarize 
himself/herself with the facts of the case, 
review the medical evidence associated with 
the claims folder and note such review in the 
provided report.

The examiner should clearly note any 
diagnosed low back and/or left ankle 
disabilities found to be present.  The 
examiner must state, with respect to any of 
the Veteran's diagnosed low back and ankle 
disabilities, whether it is at least as 
likely as not that any such disorder (a) is 
related to active service; (b) had its onset 
during active service; or (c) was caused, 
and/or aggravated by, any service connected 
disorder.

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include the (i) Veteran's account of in-
service and continuous post-service 
symptomatology; (ii) an August 2004 Private 
examination report; (iii) May 2003 and April 
2003 private treatment ankle treatment 
records; and (iv) the relevant VA examination 
reports of record.  

All provided opinions should be supported by 
a clearly stated rationale.  If an opinion 
cannot be provided without resorting to 
speculation, such should be indicated, with a 
clear explanation of this position.  If it is 
necessary to re-examine the Veteran to 
provide the requested opinions then that 
should be arranged.

If the person who examined the Veteran in 
February 2010 is not available, another 
appropriate VA examiner should provide the 
requested opinions and/or examination.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


